PER CURIAM.
Appellant was convicted of a violation of the Narcotic Drugs Act, 21 U.S.C.A. § 174. His sole contention is that the evidence against him was obtained by an unlawful search and seizure in violation of the Fourth and Fifth Amendments to the Constitution.
Appellant was intercepted by the federal officers as he disembarked from a plane and was about to enter a bus; and a bag was taken from him containing a number of tins of opium. The officers had no search warrant. It is clear from the showing made on the motion to suppress that the officers were in possession of facts sufficient to lead a reasonably discreet and prudent person to believe that appellant was unlawfully in possession of narcotics. The judgment is accordingly affirmed on the authority of Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543, 39 A.L.R. 790, and Husty v. United States, 282 U.S. 694, 51 S.Ct. 240, 75 L.Ed. 629, 74 A.L.R. 1407.